Citation Nr: 1824317	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-31 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for a stomach disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for esophageal carcinoma, to include as secondary to a stomach disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from October 1968 to May 1970, to include service in the Republic of Vietnam, for which he was awarded a Bronze Star.  The Veteran also had additional service with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which continued the previous denial for the claim of entitlement to service connection for a stomach disability, and denied entitlement to service connection for esophageal carcinoma, to include as secondary to a stomach disability.

The issues of entitlement to service connection for a stomach disability and for esophageal carcinoma, to include as secondary to a stomach disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 1971 rating decision, the RO denied the Veteran's claim of entitlement to service connection for gastroenteritis colitis.  

2.  Additional evidence received since the June 1971 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and relates to an unestablished fact that raises a reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

1.  The June 1971 rating decision, which denied entitlement to service connection for gastroenteritis colitis, is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The evidence received subsequent to the June 1971 rating decision is new and material to reopen service connection for a stomach disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide veterans with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is reopening entitlement to service connection for a stomach disability on appeal, no further discussion of VA's duties to notify and assist is necessary.

Reopening Service Connection Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156 (2017).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the veteran's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO previously denied service connection for an eye injury in a June 1976 rating decision, finding that the evidence failed to establish residuals of a current stomach disability that existed since service separation.  The Veteran did not submit a notice of disagreement to the June 1971 rating decision, and the decision became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  In rendering the June 1971 rating decision, the RO considered the Veteran's service treatment records, VA treatment records, a June 1971 VA examination and lay statements.  Therefore, the Board finds that new and material evidence must tend to establish that a current stomach disability is related to active duty service.

Evidence received since the June 1971 rating decision includes lay statements, VA treatment records, a VA examination and private treatment records, to include private medical opinions.  VA and private treatment records from February 2010 and March 2011 show that the Veteran has diagnosed gastroesophageal reflux disease (GERD) and reflux laryngitis secondary to GERD.  Private treatment records additionally show that the Veteran was diagnosed with esophageal cancer in June 2011, which the Veteran is claiming separately as a secondary condition to his stomach disability.  Private medical opinions from the Veteran's treating physicians state that the Veteran had symptoms of GERD with diagnosed gastroenteritis while in service, which are premalignant or precursors for his currently diagnosed esophageal cancer.  Additionally, during an August 2012 VA examination, the Veteran was diagnosed with hypertrophic gastritis. 

Upon review of the new evidence submitted since the June 1971 rating decision, the Board finds that the Veteran presented additional lay and medical evidence that tends to show that a currently diagnosed stomach disability is related to the documented treatment of similar symptoms during active service.  Accordingly, in light of the "low" threshold as announced in Shade, the Board finds that new and material evidence sufficient to reopen service connection for an eye injury has been received, and the claim is reopened.  See 38 C.F.R. § 3.156 (2017); Shade, 24 Vet. App. 110.  However, further development is necessary before the Board can address the merits of the claim on appeal.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a stomach disability is granted.






REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon, 20 Vet App. at 83.

The Veteran was afforded a VA examination in August 2012 for stomach and duodenal conditions, not including GERD or esophageal disorders, in which the VA examiner diagnosed the Veteran with superficial gastritis and stated that he could not opine without resorting to mere speculation as to whether the Veteran's superficial gastritis was related to military service.  Rather, the VA examiner indicated that he could not find objective evidence of symptoms or treatment of gastritis from military treatment records, and opined that it was likely that his diagnosed esophageal cancer is related to uncontrolled GERD, and unlikely related to his gastritis.  The Board finds that this opinion is not adequate for decisional purposes.

Service treatment records show the Veteran reported symptoms of nausea and diarrhea in May 1968, and complained of diarrhea, drowsiness and a sore throat in April 1969.  The Board additionally notes that a June 1971 VA examination concedes that the Veteran was treated for a stomach condition while in service, though it was opined to have been acute and transitory by responding to treatment.  VA treatment records from April 1971 show the Veteran had complained of recurrent diarrhea for the past two years and was diagnosed with gastroenteritis, colitis.  Private treatment records from February 2010 show the Veteran has a diagnosis of GERD and in July 2010, the Veteran was shown to have diagnosed squamous cell carcinoma of the lower esophagus.  

Therefore, on remand, the Board finds that a new VA examination is necessary to first identify any and all stomach diagnoses, to include currently diagnosed gastritis and GERD, and to then determine whether any currently diagnosed stomach disability is etiologically related to service.  Additionally, the VA examiner should determine whether diagnosed esophageal cancer is related to any currently diagnosed stomach disability, and, in the alternative, whether diagnosed esophageal cancer is etiologically related to service.  Further, since the August 2012 VA examination, the Veteran has submitted private medical opinions in September 2011 that tend to show that his esophageal cancer may be related to service, which should be considered in rendering the requested opinions.

Finally, upon review of the Veteran's claims file, the Board notes that medical treatment records and personnel records have not been associated with the file from the Veteran's service with the United States Army Reserves.  Therefore, on remand, the AOJ should verify the Veteran's Army Reserves service and obtain and associate with the record any and all Army Reserves personnel and medical treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claims file the Veteran's U. S. Army Reserves medical treatment records and personnel records.  

All attempts to obtain these records should be documented in the claims file.  If any of the requested records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the claims file and the Veteran and his representative should be so notified.

2.  After completion of the above record development, the AOJ should refer the case for a VA examination to determine the nature and etiology of any and all stomach disabilities, to include diagnosed GERD, gastritis.  Additionally, the VA examination should determine whether currently diagnosed esophageal cancer is etiologically related to any currently diagnosed stomach disability or directly related to service.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

Upon review of the Veteran's claims file, the examiner is requested to provide the following opinions:

a.  Identify all current stomach diagnoses, including GERD and gastritis, and determine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed stomach disability had its onset in service or is otherwise is etiologically related to service.  

b.  Determine whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed esophageal cancer is etiologically related to service.

c.  Determine whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed esophageal cancer was (i) caused by, or (ii) aggravated by a currently diagnosed stomach condition.

In rendering the above opinions, the VA examiner should consider, but not limit his or her review to the following evidence: private medical opinions received in September 2011 tending to relate current esophageal cancer to service; service treatment records showing in service treatment for symptoms of diarrhea and nausea, as well as a diagnosis of gastroenteritis colitis; private treatment records showing current diagnoses of GERD and esophageal cancer.

The term "at least as likely as not" does not mean 
"within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After all development has been completed, the AOJ should review the claims again based on the additional evidence. If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


